 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK BACA,                                     Case No. 1:15-cv-01916-DAD-JDP
12                       Plaintiff,
                                                      ORDER TO SHOW CAUSE WHY DOES 1-10
13           v.                                       SHOULD NOT BE DISMISSED
14    MARTIN BITER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding with counsel in this civil rights action brought
18   under 42 U.S.C. § 1983. On April 10, 2018, the court screened plaintiff’s third amended
19   complaint and found all claims to be cognizable: (1) claims for damages against defendants
20   Dileo, Schaeffer, Akanno, and Bzoskie for cruel and unusual punishment in violation of the
21   Eighth and Fourteenth Amendments; (2) claims for damages against Headquarters Utilization
22   Management Committee (“HUMC”) members—Carrick, Tharratt, Kanan, Ralston, Bal, Igbinosa,
23   Dos Santos, Song, Vasudeva, Carmichael, Boparai, and Does 1-10—for cruel and unusual
24   punishment in violation of the Eighth and Fourteenth Amendments; and (3) claims for injunctive
25   relief against Bzoski and the current HUMC members for implementing policies and procedures
26   that have caused and are causing deprivation of plaintiff’s Eighth Amendment rights. Id. at 7-9.
27          The court ordered plaintiff to substitute true names for the Doe defendants within ninety
28

                                                        1
 1   days. ECF No. 40 at 10. This deadline has passed, and plaintiff has made no substitutions.

 2   Accordingly, plaintiff must show cause within twenty-one days of this order why the court should

 3   not dismiss the Doe defendants.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     January 24, 2019
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10   No. 203.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
